September 8, 1930. The opinion of the Court was delivered by
The plaintiffs commenced this action against the defendants in the Court of Common Pleas for Sumter County, October 9, 1928, for alleged damages for causing the death of John Anderson, a boy about 17 years of age. The case was tried before his Honor, Judge C.J. Ramage, and a jury, at the 1929 spring term of said Court and the trial resulted in an order of nonsuit, granted on motion of the defendants at the close of the testimony introduced on behalf of the plaintiffs. From the said order and judgment of the Court, the plaintiffs appealed to this Court.
His Honor, Judge Ramage, ordered the nonsuit in the case "on the ground of failure of proof of the cause of action alleged." A careful reading of the testimony convinces us that the trial Judge was right. *Page 519 
Therefore the exceptions are overruled, and the judgment affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.
 *Page 1